DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-23, 25-26, and 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn et al., US Patent 9,395,792 in view of Shouldice et al., US Patent Publication 2016/0151603 in view of Hursh, US Patent Publication 2003/0013943.
Regarding independent claim 1, Kahn et al. teaches an electronic device (system described in column 1, lines 55-67) comprising: a display to emit first light in a first mode and second light in a second mode, the first light including light having a characteristic that affects sleep, the second light having less of the light having the column 5, lines 42-52 explains how the display device is adjusted to affect sleep where the adjustments mean that there are modes of operation that negatively affect sleep and have less of those qualities such as adjusting since a display without blue light is considered more conducive to sleep); and 
a display color adjuster to adjust a blue light cutoff time based on sleep data received from a sleep tracking device (column 4, lines 4-19 explains how the outputs of the sleep tracking to determine quality of sleep are used to control the display device, including control of the color tones of the display since column 5, lines 42-52 describe allowing a display without blue light in order to be more conducive to sleep, which is a blue cutoff time that cuts off the blue light), the display to switch from the first mode to the second mode at the second scheduled blue light cutoff time (column 5, lines 42-52 describe allowing a display without blue light in order to be more conducive to sleep, which is a blue cutoff time that cuts off the blue light and the display switches to that mode at that time by cutting off the blue light according to the desired cutoff time).  
Kahn et al. does not specify that these measures are taken against characteristics that negatively affect sleep so much as characteristics to improve sleep.
Shouldice et al. specifies that the use of blue light negatively affects sleep (paragraph 0531 explains that blue light can be significant to disturbing sleep) and that the system is to improve sleep quality (factors of paragraph 0214 are given to be used in the improvement of sleep quality as given in paragraphs 0042 and 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the rationale of Shouldice et al. to improve using the system of Kahn et al. The rationale to combine would be to assist in monitoring and improving the user's paragraph 0080 of Shouldice et al.) as Sleep deprivation can lead to:poor immune system, high blood pressure, greater incidence of traffic and workplace accidents (paragraphs 0063-0066 of Shouldice et al.).
Kahn et al. and Shouldice et al. do not teach adjustments to a first scheduled cutoff time for a first sleep session of a user by a time increment to a second scheduled cutoff time based on sleep data received from a sleep tracking device, the sleep data associated with a second sleep session of the user, the second sleep session earlier in time than the first sleep session.
Hursh teaches adjustments to a first scheduled cutoff time for a first sleep session of a user by a time increment to a second scheduled cutoff time (paragraph 0088 explains the adjustments made by a particular increment each time) based on sleep data (running average awake details described in paragraph 0087) received from a sleep tracking device (system described in paragraphs 0087-0088), the sleep data associated with a second sleep session of the user, the second sleep session earlier in time than the first sleep session (paragraph 0086 explains how sleep sessions are used to adjust subsequent sleep sessions of the user as shown in figure 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the data timings of Hursh to improve using the system of Kahn et al. and Shouldice  et al. The rationale to combine would be to allow a more accurate determination of effectiveness of a user based on sleep patterns (paragraphs 0008-0009 of Hursh).
Regarding claim 2, Kahn et al. teaches the electronic device of claim 1, wherein the first light includes light having a wavelength of less than 500 nanometers (nm) and column 5, lines 42-52 explains how a display without blue light is considered more conducive to sleep where blue light has a wavelength of less than 500 nm).  
Regarding claim 3, Kahn et al. teaches the electronic device of claim 1, wherein the first light includes blue light, and the second light includes less blue light than the first light (column 5, lines 42-52 explains how a display without blue light is considered more conducive to sleep and the display is accordingly adjusted).  
Regarding claim 4, Kahn et al. teaches the electronic device of claim 1, wherein the sleep data includes a sleep duration value, and the display color adjuster is to compare the sleep duration value to a sleep duration threshold (column 7, line 32 to column 8, line 15 explains how the user’s sleep is compared to a duration threshold such as a 21 to 35 minute power nap or an appointment 30 minutes away and the display color is adjusted to be brighter as given in column 7, lines 35-36 if that threshold is met).  
Regarding claim 5, Kahn et al. teaches the electronic device of claim 4, wherein the display color adjuster is to prepone the blue light cutoff time in response to the sleep duration value being less than the sleep duration threshold (column 5, lines 35-41 explain how the process iteratively determines if the user is falling asleep and adjusts the display as given in column 5, lines 42-52 such that the blue light cutoff occurs sooner when the sleep duration occurs sooner or repeats the analysis iteratively until such time).  

Hursh teaches adjustments for a first scheduled cutoff time for a first sleep session of a user by a time increment to a second scheduled cutoff time (paragraph 0088 explains the adjustments made by a particular increment each time), and wherein the time increment is based on a degree of variance from the sleep duration threshold (paragraph 0088 explains that “The system adjusts the current acrophase each minute by comparing the goal to the prior current acrophase. If the difference is greater than 1 hr (+/-1), it starts adjusting the acrophase by [fraction (1/1440)] of an hour for each minute of delay (314) or [fraction (1/2160)] of an hour for each minute of advance (320). The system adds or subtracts, depending on whether the difference is + or -. If the difference is less than an hour, it adjusts by that difference times [fraction (1/1440)] or [fraction (1/2160)] each minute, 316 or 322.” Where the sleep duration is 24 hours minus the AWAKE HOUR described in paragraph upon which the acrophase is based).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the data timings of Hursh to improve using the system of Kahn et al. and Shouldice  et al. The rationale to combine would be to allow a more accurate determination of effectiveness of a user based on sleep patterns (paragraphs 0008-0009 of Hursh).
Regarding claim 6, Kahn et al. teaches the electronic device of claim 1, wherein the sleep data includes a time-to-fall asleep value (block 420 of figure 4 as described in column 6, lines 15-20), and the display color adjuster is to compare the time-to-fall the system compares the time-to-fall asleep value with the threshold to be recognized. The display color adjuster is given to be part of the same system as that changing the wireless connectivity as discussed in column 6, lines 12-18 where column 5, line 42 to column 6, line 11 explain that the wireless connectivity is the step following the adjustment of the color).  
Regarding claim 7, Kahn et al. teaches the electronic device of claim 6, wherein the display color adjuster is to prepone the blue light cutoff time in response to the time-to-fall asleep value being greater than the time-to-fall asleep threshold (column 5, lines 42-52 describe adjusting the blue cutoff time based on the outputs of the sensors predicting the user’s need of help falling asleep. Column 6, lines 15-20 describe how the process detects through the sensors the user’s time-to-fall asleep. Although different methods of help are described in the two sections of adjusting color and turning off wireless connectivity, both can be interchanged as they achieve the same purpose through different embodiments as given in column 1, lines 56-67.). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the embodiments as given. The rationale to combine would be to enhance sleep quality while saving power and adjusting to health concerns (column 1, line 56 to column 2, line 9 of Kahn et al.).
Kahn et al. and Shouldice et al. do not teach the use of the first and second scheduled cutoff times.
Hursh teaches adjustments for a first scheduled cutoff time for a first sleep session of a user by a time increment to a second scheduled cutoff time (paragraph 0088 explains the adjustments made by a particular increment each time).
paragraphs 0008-0009 of Hursh).
Regarding claim 11, Kahn et al. teaches the electronic device of claim 1, further including a switcher to cause the display to enter the second mode at the second scheduled blue light cutoff time (column 4, lines 4-19 explains how the outputs of the sleep tracking to determine quality of sleep are used to control the display device, including control of the color tones of the display since column 5, lines 42-52 describe allowing a display without blue light in order to be more conducive to sleep, which is a blue cutoff time that cuts off the blue light and the display switches to that mode at that time by cutting off the blue light).  
Regarding claim 12, Kahn et al. teaches the electronic device of claim 1, further including a transceiver, the transceiver to receive the sleep data from the sleep tracking device (column 5, lines 23-35 describe the sensors that track sleep characteristics and transmit them to be received by the controller that uses the data to control the device as given in column 5, lines 42-52).  
Regarding claim 13, Kahn et al. teaches the electronic device of claim 12, wherein the transceiver is to transmit the second scheduled blue light cutoff time to one or more other electronic devices (column 5, lines 9-15 describe the sensors of the wristband that track sleep characteristics and transmit them to be received by the other coupled display system that uses the data to control the device as given in column 5, lines 42-52 such that the time when the blue cutoff is required are transmitted and used by the display device to turn off the blue light).  
Regarding claim 14, Kahn et al. teaches the electronic device of claim 1, wherein the sleep tracking device is integral to the electronic device (column 5, lines 22-35 describe the sleep tracking that is done through the sensors integral to the device of the system described in column 5, lines 9-19).  
Regarding independent claim 15, Kahn et al. teaches a method including: analyzing, by executing an instruction with at least one processor (column 8, line 66 to column 9, line 15), the sleep data obtained by a sleep tracking device by monitoring sleep of a user (column 4, lines 20-30 and column 5, lines 23-35 describe the use of sensors to determine sleep data of the sleeping user); and setting, by executing an instruction with the at least one processor, a blue light cutoff time of an electronic device based on the quality of sleep (column 4, lines 4-19 explains how the outputs of the sleep tracking to determine quality of sleep are used to control the display device, including control of the color tones of the display since column 5, lines 42-52 describe allowing a display without blue light in order to be more conducive to sleep, which is a blue cutoff time that cuts off the blue light).  
Kahn et al. does not specify that these measures of sleep data are used to determine a quality of sleep.
Shouldice et al. specifies that these measures of sleep data are used to determine a quality of sleep (factors of paragraph 0214 are given to be used in the improvement of sleep quality as given in paragraphs 0042 and 0069).
paragraph 0080 of Shouldice et al.) as Sleep deprivation can lead to:poor immune system, high blood pressure, greater incidence of traffic and workplace accidents (paragraphs 0063-0066 of Shouldice et al.).
Kahn et al. and Shouldice et al. do not teach changing a first scheduled cutoff time by a time increment to a second scheduled cutoff time based on the quality of sleep, the second sleep session later in time than the first sleep session.
Hursh teaches changing a first scheduled cutoff time by a time increment to a second scheduled cutoff time (paragraph 0088 explains the adjustments made by a particular increment each time) based on the quality of sleep (running average awake details described in paragraph 0087 where quality of sleep is also accounted for as given in paragraphs 0041 and 0050), the second sleep session later in time than the first sleep session (paragraph 0086 explains how sleep sessions are used to adjust subsequent sleep sessions of the user as shown in figure 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the data timings of Hursh to improve using the system of Kahn et al. and Shouldice  et al. The rationale to combine would be to allow a more accurate determination of effectiveness of a user based on sleep patterns (paragraphs 0008-0009 of Hursh).
Regarding claim 16, Kahn et al. teaches the method of claim 15, wherein the sleep data includes a sleep duration value, and the analyzing of the sleep data includes column 7, line 32 to column 8, line 15 explains how the user’s sleep is compared to a duration threshold such as a 21 to 35 minute power nap or an appointment 30 minutes away).  
Regarding claim 17, Kahn et al. teaches the method of claim 16, wherein the changing of the blue light cutoff time (based on determination of time for user to fall asleep as described in column 5, lines 40-41) is in response to the sleep duration value being below the sleep duration threshold, the second time earlier than the first time (column 5, lines 35-41 explain how the process iteratively determines if the user is falling asleep and adjusts the display as given in column 5, lines 42-52 such that the blue light cutoff occurs sooner to allow the device to be more conducive to sleep to allow proper sleep duration to be above the threshold to allow sleep or repeats the analysis iteratively until such time).
Kahn et al. and Shouldice et al. do not teach the use of the first and second scheduled cutoff times.
Hursh teaches changing a first scheduled cutoff time for a first sleep session of a user by a time increment to a second scheduled cutoff time (paragraph 0088 explains the adjustments made by a particular increment each time).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the data timings of Hursh to improve using the system of Kahn et al. and Shouldice  et al. The rationale to combine would be to allow a more accurate determination of effectiveness of a user based on sleep patterns (paragraphs 0008-0009 of Hursh).
Regarding claim 18, Kahn et al. teaches the method of claim 15, wherein the sleep data includes a time-to-fall asleep value (block 420 of figure 4 as described in column 6, lines 15-20), and the analyzing of the sleep data includes comparing the time-to-fall asleep value to a time-to-fall asleep threshold (the system compares the time-to-fall asleep value with the threshold to be recognized. The display color adjuster is given to be part of the same system as that changing the wireless connectivity as discussed in column 6, lines 12-18 where column 5, line 42 to column 6, line 11 explain that the wireless connectivity is the step following the adjustment of the color).  
Regarding claim 19, Kahn et al. teaches the method of claim 18, wherein the changing of the blue light cutoff time (based on determination of time for user to fall asleep as described in column 5, lines 40-41) is in response to the time-to-fall asleep value being greater than the time-to-fall asleep threshold, the second time being earlier than the first time (column 5, lines 42-52 describe adjusting the blue cutoff time based on the outputs of the sensors predicting the user’s need of help falling asleep. Column 6, lines 15-20 describe how the process detects through the sensors the user’s time-to-fall asleep. Although different methods of help are described in the two sections of adjusting color and turning off wireless connectivity, both can be interchanged as they achieve the same purpose through different embodiments as given in column 1, lines 56-67.). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the embodiments as given. The rationale to combine would be to enhance sleep quality while saving power and adjusting to health concerns (column 1, line 56 to column 2, line 9 of Kahn et al.).

Hursh teaches adjustments for a first scheduled cutoff time for a first sleep session of a user by a time increment to a second scheduled cutoff time (paragraph 0088 explains the adjustments made by a particular increment each time).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the data timings of Hursh to improve using the system of Kahn et al. and Shouldice  et al. The rationale to combine would be to allow a more accurate determination of effectiveness of a user based on sleep patterns (paragraphs 0008-0009 of Hursh).
Regarding claim 20, Kahn et al. teaches the method of claim 15, further including switching, by executing an instruction with the at least one processor (column 8, line 66 to column 9, line 15), the electronic device from a first mode to a second mode at the scheduled blue light cutoff time (column 5, lines 42-52 explains how the display device is adjusted to affect sleep where the adjustments mean that there are modes of operation that negatively affect sleep and have less of those qualities such as adjusting since a display without blue light is considered more conducive to sleep and adjusting is switching between those modes), wherein in the second mode a display of the electronic device emits less light having a wavelength below 500 nanometers (nm) than in the first mode (column 5, lines 42-52 explains how a display without blue light is considered more conducive to sleep where blue light has a wavelength of less than 500 nm).  
Regarding claim 21, Kahn et al. teaches the method of claim 15, further including transmitting the second scheduled blue light cutoff time to another electronic device (column 5, lines 9-15 describe the sensors of the wristband that track sleep characteristics and transmit them to be received by the other coupled display system that uses the data to control the device as given in column 5, lines 42-52 such that the time when the blue cutoff is required are transmitted and used by the display device to turn off the blue light).  
Regarding independent claim 22, Kahn et al. teaches a non-transitory machine readable storage medium comprising instructions that, when executed, cause (column 8, line 66 to column 9, line 15) at least one machine to at least: analyze sleep data obtained by a sleep tracking device while a person is sleeping to determine sleep experienced by the person (column 4, lines 20-30 and column 5, lines 23-35 describe the use of sensors to determine sleep data of the sleeping user); and 
change a scheduled (based on determination of time for user to fall asleep as described in column 5, lines 40-41) blue light cutoff time of an electronic device from a first scheduled time to a second scheduled time based on the quality of sleep, the second scheduled time earlier than the first scheduled time (column 4, lines 4-19 explains how the outputs of the sleep tracking to determine quality of sleep are used to control the display device, including control of the color tones of the display since column 5, lines 42-52 describe allowing a display without blue light in order to be more conducive to sleep, which is a blue cutoff time that cuts off the blue light, where the timings of the adjustment are scheduled based on the user falling asleep. The different scheduled times correspond sleep schedules.).  

Shouldice et al. specifies that these measures of sleep data are used to determine a quality of sleep (factors of paragraph 0214 are given to be used in the improvement of sleep quality as given in paragraphs 0042 and 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the rationale of Shouldice et al. to improve using the system of Kahn et al. The rationale to combine would be to assist in monitoring and improving the user's sleep (paragraph 0080 of Shouldice et al.) as Sleep deprivation can lead to:poor immune system, high blood pressure, greater incidence of traffic and workplace accidents (paragraphs 0063-0066 of Shouldice et al.).
Kahn et al. and Shouldice et al. do not teach changes by a time increment from a first scheduled time to a second scheduled time, the second scheduled time earlier than the first scheduled time.
Hursh teaches changes by a time increment from a first scheduled time to a second scheduled time (paragraph 0088 explains the adjustments made by a particular increment each time), the second scheduled time earlier than the first scheduled time (paragraph 0086 explains how sleep sessions are used to adjust subsequent sleep sessions of the user as shown in figure 15 to allow preponing the time as given in paragraph 0088).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the data timings of Hursh to improve using the system of Kahn et al. and Shouldice  et al. The rationale to combine would be to allow a more accurate paragraphs 0008-0009 of Hursh).
Regarding claim 23, Kahn et al. teaches the non-transitory machine readable storage medium of claim 22 (column 8, line 66 to column 9, line 15), wherein the sleep data includes a time-to-fall asleep value (block 420 of figure 4 as described in column 6, lines 15-20), and the instructions, when executed, cause the at least one machine to analyze the sleep data by comparing the time- to-fall asleep value to a time-to-fall asleep threshold (the system compares the time-to-fall asleep value with the threshold to be recognized. The display color adjuster is given to be part of the same system as that changing the wireless connectivity as discussed in column 6, lines 12-18 where column 5, line 42 to column 6, line 11 explain that the wireless connectivity is the step following the adjustment of the color).  
Regarding claim 25, Kahn et al. teaches the non-transitory machine readable storage medium of claim 22 (column 8, line 66 to column 9, line 15), wherein the instructions, when executed, further cause the at least one machine to switch the electronic device from a first mode to a second mode at the blue light cutoff time (column 5, lines 42-52 explains how the display device is adjusted to affect sleep where the adjustments mean that there are modes of operation that negatively affect sleep and have less of those qualities such as adjusting since a display without blue light is considered more conducive to sleep and adjusting is switching between those modes), wherein in the second mode a display of the electronic device emits less blue light than in the first mode (column 5, lines 42-52 explains how a display without blue light is considered more conducive to sleep as the adjustment made to reduce certain color tones).
Regarding claim 26, Kahn et al. teaches the non-transitory machine readable storage medium of claim 22 (column 8, line 66 to column 9, line 15), wherein the sleep data includes a sleep duration value, and the instructions, when executed, cause the at least one machine to analyze the sleep data by comparing the sleep duration value to a sleep duration threshold (column 7, line 32 to column 8, line 15 explains how the user’s sleep is compared to a duration threshold such as a 21 to 35 minute power nap or an appointment 30 minutes away).  
Regarding claim 28, Kahn et al. teaches the non-transitory machine readable storage medium of claim 22 (column 8, line 66 to column 9, line 15), wherein the instructions, when executed, further cause the at least one machine to transmit the blue light cutoff time to a remote electronic device (column 5, lines 9-15 describe the sensors of the wristband that track sleep characteristics and transmit them to be received by the other coupled display system that uses the data to control the device as given in column 5, lines 42-52 such that the time when the blue cutoff is required are transmitted and used by the display device to turn off the blue light).  
Regarding claim 29, Kahn et al. teaches the electronic device of claim 1, wherein the display color adjuster adjusts based on sleep quality (column 4, lines 4-19 explains how the outputs of the sleep tracking to determine quality of sleep are used to control the display device, including control of the color tones of the display since column 5, lines 42-52 describe allowing a display without blue light in order to be more conducive to sleep, or improve sleep quality, which is a blue cutoff time that cuts off the blue light).  
Kahn et al. and Shouldice et al. do not teach that the sleep data includes a sleep quality score, and adjustment by comparing the sleep quality score to a sleep quality threshold.
Hursh teaches that the sleep data includes a sleep quality score (paragraphs 0041-0050 explain how sleep quality is incorporated into sleep data as given in paragraph 0050), and adjustment by comparing the sleep quality score to a sleep quality threshold (paragraphs 0088-0090 explain how these values are used in comparison to make appropriate adjustments as given in paragraph 0088).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the data timings of Hursh to improve using the system of Kahn et al. and Shouldice  et al. The rationale to combine would be to allow a more accurate determination of effectiveness of a user based on sleep patterns (paragraphs 0008-0009 of Hursh).
Regarding claim 30, Kahn et al. teaches the electronic device of claim 29, wherein the display color adjuster is to prepone the blue light cutoff time in response to the sleep quality score being less than the sleep quality threshold (column 5, lines 35-41 explain how the process iteratively determines if the user is falling asleep and adjusts the display as given in column 5, lines 42-52 such that the blue light cutoff occurs sooner to allow the device to be more conducive to sleep to allow proper sleep duration to be above the threshold to allow sleep or repeats the analysis iteratively until such time. Although different methods of help are described in the two sections of adjusting color and turning off wireless connectivity, both can be interchanged as they achieve the same purpose through different embodiments as given in column 1, lines 56-67.).
Kahn et al. and Shouldice et al. do not teach the use of the first and second scheduled cutoff times.
Hursh teaches adjustments for a first scheduled cutoff time for a first sleep session of a user by a time increment to a second scheduled cutoff time (paragraph 0088 explains the adjustments made by a particular increment each time).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the data timings of Hursh to improve using the system of Kahn et al. and Shouldice  et al. The rationale to combine would be to allow a more accurate determination of effectiveness of a user based on sleep patterns (paragraphs 0008-0009 of Hursh).
Regarding claim 31, Kahn et al. teaches the electronic device of claim 1, wherein the display color adjuster is part of a feedback loop including the sleep tracking device (column 5, lines 35-41 explain how the process iteratively determines if the user is falling asleep and adjusts the display as given in column 5, lines 42-52 such that the the adjuster and sleep tracking is fed back to each other to properly adjust the display based on the sleep monitoring.).  
Regarding claim 32, Kahn et al. teaches further the electronic device of claim 12, wherein the transceiver is to receive the sleep data after the second sleep session (column 5, lines 23-35 describe the sensors that continue to track sleep characteristics throughout time).  
Regarding claim 33, Kahn et al. teaches the non-transitory machine readable storage medium of claim 22  (column 8, line 66 to column 9, line 15), wherein the instructions, when executed, further cause the at least one machine to increase a blue light cutoff duration of the electronic device based on the quality of sleep  (column 5, lines 35-41 explain how the process iteratively determines if the user is falling asleep and adjusts the display as given in column 5, lines 42-52 such that the blue light cutoff occurs sooner or later to allow the device to be more conducive to sleep to allow proper sleep duration to be above the threshold to allow sleep or repeats the analysis iteratively until such time. Although different methods of help are described in the two sections of adjusting color and turning off wireless connectivity, both can be interchanged as they achieve the same purpose through different embodiments as given in column 1, lines 56-67.).
Regarding claim 34, Kahn et al. teaches the non-transitory machine readable storage medium of claim 22, wherein the instructions, when executed, further cause  (column 8, line 66 to column 9, line 15) the at least one machine to iteratively (column 5, lines 35-41 explain how the process iteratively determines if the user is falling asleep and adjusts the display as given in column 5, lines 42-52) change the scheduled blue light cutoff time (column 4, lines 4-19 explains how the outputs of the sleep tracking to determine quality of sleep are used to control the display device, including control of the color tones of the display since column 5, lines 42-52 describe allowing a display without blue light in order to be more conducive to sleep, which is a blue cutoff time that cuts off the blue light).

Hursh teaches the non-transitory machine readable storage medium (described in paragraphs 0126 and 0129) of claim 22, wherein the instructions, when executed, further cause the at least one machine to iteratively change the scheduled cutoff time after each sleep session of the person based on sleep data from one or more prior sleeps sessions of the person (paragraph 0059 describes the iterative process of adjusting schedules of each sleep session based on previous sleep sessions of the person).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the data timings of Hursh to improve using the system of Kahn et al. and Shouldice  et al. The rationale to combine would be to allow a more accurate determination of effectiveness of a user based on sleep patterns (paragraphs 0008-0009 of Hursh).
Response to Arguments
Applicant's arguments filed 2/12/21 have been fully considered but they are not persuasive. 
Applicant contends that the prior art does not teach incremental adjustments of the cutoff time as recited in claims 1 and 15 and 22 since Hursh mentions adjusting, but adjusting for jet lag based on cognitive performance of a person based on sleep patterns and not a function of an electronic device based on sleep data. The examiner disagrees. Paragraphs 0088-0090 of Hursh teaches the comparison of multiple sleep sessions to incrementally adjust sleep patterns. The reason for the adjustment is irrelevant as the incremental adjustments shown in figure 15 would be obvious to combine into the system of Kahn et al. and Shouldice  et al. to allow a more accurate determination of effectiveness of a user based on sleep patterns (paragraphs 0008-0009 of Hursh).
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burkart, US Patent Publication 2010/0277286 and HomChaudhuri et al. US Patent Publication 2014/0064166 both teach the concept of adjusting wake up timings incrementally.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/PARUL H GUPTA/Primary Examiner, Art Unit 2627